            Case 2:19-cv-01554-NBF Document 1 Filed 12/03/19 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

STEELWORKERS PENSION TRUST, By                         )
DANIEL A. BOSH, Chairman,                              )
                                                       )    Civil Action No.
                       Plaintiff,                      )
                                                       )
               v.                                      )
                                                       )
DAMAN INDUSTRIAL SERVICES, INC.,                       )
                                                       )
                       Defendant.                      )

                                            COMPLAINT

       1.      This action arises from Defendant Daman Industrial Services, Inc.’s failure to pay

the amount of its monthly pension contributions to Plaintiff Steelworkers Pension Trust (“SPT”),

in violation of its Collective Bargaining Agreement (“CBA”) with the United Steel, Paper, Paper &

Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service-Workers International

Union (the “USW”).

       2.      The Court has federal question jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it arises under Sections 502 and 515 of the Employee Retirement Income

Security Act of 1974, as amended ("ERISA"), 29 U.S.C. §§1132 and 1145.

       3.      The SPT is a Pennsylvania non-profit corporation which maintains its principal

place of business at 60 Boulevard of the Allies, Suite 600, Pittsburgh, Pennsylvania 15222.

       4.      Given that the SPT is administered in Pittsburgh, venue is appropriate in this

judicial district pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2).

       5.      The SPT is a multiemployer plan within the meaning of Sections 3(37) and

4001(a)(3) of ERISA, 29 U.S.C. §§1002(37) and 1301(a)(3).

       6.      The SPT is maintained for the purpose of providing retirement and related

benefits to eligible participants and beneficiaries.
            Case 2:19-cv-01554-NBF Document 1 Filed 12/03/19 Page 2 of 5



       7.      The SPT is a jointly administered employee benefit trust fund composed of

an equal number of union and management trustees, established and maintained pursuant

to Section 302(c)(5) of the Labor Management Relations Act (Taft-Hartley Act), 29 U.S.C.

§186(c)(5).


       8.      Daniel A. Bosh, being Chairman of the SPT’s Board of Trustees (“Board”), is

duly authorized to act on behalf of the Board. Bosh and the Board are fiduciaries of the SPT

within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A).

       9.      Defendant Daman Industrial Services, Inc. is engaged in the manufacturing

business and maintains its principal place of business at 754 Kittanning Hollow Road, East

Brady, Pennsylvania 16028.

       10.     Daman Industrial Services, Inc. submitted late and/or incorrect reports from

September 2017 through August 2018 causing interest and liquidated damages to accrue from

the date of each incorrect report.

       11.     In addition, Daman Industrial Services, Inc. has also failed to submit pension

contributions reports and make payments of the principal contributions to the SPT for the period

of September 2018 through August 2019; causing interest and liquidated damages to accrue

from the date of each missed report.

       12.     The SPT has demanded that Daman Industrial Services, Inc. pay all amounts

due and owing and to otherwise fix the above deficiencies but Daman Industrial Services, Inc.

has ignored such demands.

                                            COUNT I

UNPAID CONTRIBUTIONS, INTEREST, LIQUIDATED DAMAGES, AND ATTORNEYS’ FEES
          AND COSTS PURSUANT TO 29 U.S.C §§ 1132(g)(2) AND 1145.

       13.     The SPT incorporates the foregoing allegations as if fully set forth herein.



                                           -2-
          Case 2:19-cv-01554-NBF Document 1 Filed 12/03/19 Page 3 of 5



       14.     Daman Industrial Services, Inc. is delinquent to the SPT under its CBA and 29

U.S.C. § 1145 for failing to fully comply with its contribution obligation to the SPT.

       15.     The SPT is therefore entitled to unpaid contributions, interest, liquidated

damages, and attorneys’ fees and costs under 29 U.S.C. § 1132(g)(2).

       16.     The SPT is entitled to unpaid contributions in the amount of $49,853.05, broken

down as follows:

               a. $24,154.69 in a principal deficiency for the period of September 2017
                  through August 2018; and

               b. $25,698.36 in an estimated principal deficiency for failing to submit
                  contribution reports from September 2018 through August 2019.

       17.     The SPT is entitled to interest on the unpaid contributions at a rate of 15% per

year, per the SPT’s Declaration of Trust (to which Daman Industrial Services, Inc. is bound by

virtue of the CBA), in an amount that, to date, totals $19,077.11, broken down as follows:

                a. $8,863.82 in interest for failing to make timely payment of principal
                   contributions to the SPT based on the period of September 2017 through
                   August 2018; and

               b. $10,213.29 in interest for failing to submit contributions reports in September
                  2018 through August 2019.

       18.     After today, interest will continue to accrue on the unpaid contributions at the

rate of $.28 per day (($49,853.05 x 0.15)/365 = $20.49), and the SPT remains entitled to collect

the same until the termination of this case.

       19.     The SPT is entitled to liquidated damages pursuant to 29 U.S.C. §

1132(g)(2)(C), for an amount equal to the greater of (i) interest on unpaid contributions, i.e., a

“double interest” penalty, or (ii) liquidated damages provided for under the plan, which,

according to the Declaration of Trust, equals 10% of each missed payment.


                                            -3-
          Case 2:19-cv-01554-NBF Document 1 Filed 12/03/19 Page 4 of 5



       20.        To the extent the liquidated damages at 10% of each missed payment remain

greater than the interest on the unpaid contributions, the liquidated damages total $16,178.10,

broken down as follows:

                  a. $6,804.15 in liquidated damages for failing to make timely payment to the
                     SPT based on the period of September 2017 through August 2018; and

                  b. $9,373.95 in liquidated damages for failing to submit contribution reports in
                     September 2018 through August 2019.
       21.        The SPT is entitled to reasonable attorneys' fees, which are estimated at

$17,021.65 through November 25, 2019, and costs. The SPT claims all reasonable attorneys'

fees and costs incurred in the prosecution of this action until termination of this case.

       22.        In accordance with the above, Daman Industrial Services, Inc. is currently

delinquent to the SPT in the total amount of $102,129.91. Because this amount will continue to

increase as Daman Industrial Services, Inc. continues to ignore its contribution obligation, the

SPT reserves the right to adjust its calculations and seek additional amounts as they become

due and owing.

       23.        In all, Daman Industrial Services, Inc.’s failure to pay its monthly contributions, as

required under the CBA, has caused the SPT to suffer loss of investment income, to incur

additional administrative expenses, and has resulted in less monies being available to provide

pension benefits to covered workers and their families.

       WHEREFORE, the SPT demands the following relief:

             a.          For Daman Industrial Services, Inc. to be required to file complete and

                         accurate monthly remittance reports with the SPT covering all aspects of

                         Daman Industrial Services, Inc.’s business operations through the

                         present; and

             b.          For Daman Industrial Services, Inc. to present for audit, inspection and/or

                         copying all payroll, unemployment compensation, tax and other records

                                               -4-
           Case 2:19-cv-01554-NBF Document 1 Filed 12/03/19 Page 5 of 5




                        pertaining to hours worked by Daman Industrial Services, Inc.’s covered

                        employees for the last three years to enable the SPT to verify the

                        amounts due and owing to the SPT; and

            c.          For a money judgment in favor of the SPT and against Daman Industrial

                        Services, Inc. in the sum of $102,129.91, plus such additional amounts

                        shown to be owed to the SPT until termination of this case, plus

                        liquidated damages, attorneys' fees, and costs of suit; and for such other

                        and further relief as the Court may deem just.


                                              TUCKER ARENSBERG, P.C.

                                               s/Neil J. Gregorio
                                              Neil J. Gregorio, Esquire
                                              PA I.D. No. 90859
                                              Brian A. Pepicelli, Esquire
                                              PA I.D. No. 316605
                                              Ian M. Grecco, Esquire
                                              PA I.D. No. 324372
                                              Sloane B. O’Donnell, Esquire
                                              PA I.D. No. 321295
                                              1500 One PPG Place
                                              Pittsburgh, PA 15222
                                              (412) 594-3911

                                              Attorneys for Plaintiff

                                              Steelworkers Pension Trust, By
                                              Daniel A. Bosh, Chairman

TADMS:5237258-1 029107-187726




                                            -5-
